Order entered August 21, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00988-CV

                                  WAYNE A. RAND, Appellant

                                               V.

                           DOROTHY DENNISE RAND, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-06590

                                           ORDER
       Before the Court is appellee’s August 6, 2013 motion to dismiss the appeal. Appellee
contends the appeal should be dismissed for want of jurisdiction. Specifically, she contends
appellant’s notice of appeal was untimely. In his notice of appeal, appellant inaccurately states
that the appeal is accelerated.     The trial court’s judgment was signed on June 5, 2013.
Accordingly, appellant’s notice of appeal was due on July 5, 2013. See TEX. R. APP. P. 26.1.
Appellant mailed the notice of appeal from prison on July 1, 2013. The notice of appeal was
timely filed on July 17, 2013. See Warner v. Glass, 135 S.W.3d 681, 684 (Tex. 2004) (prison
mailbox rule deems documents filed with the court clerk at time prison authorities duly receive
document to be mailed). Accordingly, we DENY appellee’s motion.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE